I115th CONGRESS1st SessionH. R. 757IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Mr. Connolly introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo increase the rates of pay under the statutory pay systems and for prevailing rate employees by 3.2 percent, and for other purposes. 
1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act or the FAIR Act. 2.Adjustment to rates of pay (a)Statutory pay systemsFor calendar year 2018, the percentage adjustment under section 5303 of title 5, United States Code, in the rates of basic pay under the statutory pay systems (as defined in section 5302 of title 5, United States Code) shall be 2 percent. 
(b)Prevailing rate employeesNotwithstanding the wage survey requirements under section 5343(b) of title 5, United States Code, for fiscal year 2018, the rates of basic pay (as in effect on the last day of fiscal year 2017 under section 5343(a) of such title) for prevailing rate employees in each wage area and the rates of basic pay under sections 5348 and 5349 of such title shall be increased by 2 percent. 3.Adjustment to locality payFor calendar year 2018, the percentage adjustment under section 5304 of title 5, United States Code, shall be an increase of 1.2 percent. 
